Mr. Presiding Justice Clark dissenting: I. think there was enough evidence in the case to warrant the trial court in reaching the conclusion that there was an original undertaking on the part of the defendant to pay for the goods afterwards shipped to the corporation he controlled, and that there should not be a reversal of the finding of the trial judge based upon the proposition that it was manifestly, against the weight of the evidence. In so far as the oral testimony is concerned, the trial judge was in a much better position to determine its credibility than are we. The judgment should be affirmed.